DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on May 26, 2022.  Claims 1, 4, 5, 9, 10, 13, 14 and 16 have been amended.  Claim 11 has been canceled.

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Yokogawa (WO 2016/098640 A1. Noting that the examiner has used US 2017/0366770 A1 as an equivalent English translation of WO 2016/098640 A1. See MPEP 901.05) discloses an imaging element (Figs. 6 and 7) comprising: a pixel array unit in which pixels (30) that perform photoelectric conversion according to incident light components, a plurality of phase difference pixels (50) that is included in the pixels, is arranged adjacent to each other (See figs. 6 and 7), and detects a phase difference (¶ 0101), and phase difference pixel adjacent pixels that are included in the pixels and are adjacent to the phase difference pixels are arranged two-dimensionally (In fig. 7, pixels corresponding to lenses surrounding lens 51 in the vertical and horizontal direction); an individual on-chip lens (See lenses 31 at the corners) that is arranged for each of the pixels and individually condenses the incident light components on corresponding one of the pixels (¶ 0103); a common on-chip lens (51) that is commonly arranged in the plurality of phase difference pixels and commonly condenses the incident light components (See figs. 6 and 7); and an adjacent on-chip lens that is arranged for each of the phase difference pixel adjacent pixels (See lenses surrounding lens 51 in the vertical and horizontal direction as shown in fig. 7), individually condenses the incident light components on corresponding one of the phase difference pixel adjacent pixels (¶ 0102-0103), and is formed to have a size different from the individual on-chip lens to adjust a shape of the common on-chip lens (Note in fig. 7, that the lenses surrounding the lens 51 in the vertical and horizontal direction have size different to the lenses in the corners to adjust a shape of the common on-chip lens).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the adjacent on-chip lens is formed at different heights between a bottom portion of a region adjacent to the common on-chip lens and a bottom portion of a region adjacent to the individual on-chip lens as claimed.

Regarding claim 16, the main reason for indication of allowance is because in the prior art of record, Yokogawa (WO 2016/098640 A1. Noting that the examiner has used US 2017/0366770 A1 as an equivalent English translation of WO 2016/098640 A1. See MPEP 901.05) discloses a method for manufacturing an imaging element (Figs. 6 and 7), the method comprising: a step of forming a pixel array unit in which pixels (30) that perform photoelectric conversion according to incident light components, a plurality of phase difference pixels (50) that is included in the pixels, is arranged adjacent to each other (See figs. 6 and 7), and detects a phase difference (¶ 0101), and phase difference pixel adjacent pixels that are included in the pixels and are adjacent to the phase difference pixels are arranged two-dimensionally (In fig. 7, pixels corresponding to lenses surrounding lens 51 in the vertical and horizontal direction); a step of forming an individual on-chip lens (See lenses 31 at the corners) that is arranged for each of the pixels and individually condenses the incident light components on corresponding one of the pixels (¶ 0103); a step of forming a common on-chip lens (51) that is commonly arranged in the plurality of phase difference pixels and commonly condenses the incident light components (See figs. 6 and 7); and a step of forming an adjacent on-chip lens that is arranged for each of the phase difference pixel adjacent pixels (See lenses surrounding lens 51 in the vertical and horizontal direction as shown in fig. 7), individually condenses the incident light components on corresponding one of the phase difference pixel adjacent pixels (¶ 0102-0103), and is formed to have a size different from the individual on-chip lens to adjust a shape of the common on-chip lens (Note in fig. 7, that the lenses surrounding the lens 51 in the vertical and horizontal direction have size different to the lenses in the corners to adjust a shape of the common on-chip lens).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the adjacent on-chip lens is formed at different heights between a bottom portion of a region adjacent to the common on-chip lens and a bottom portion of a region adjacent to the individual on-chip lens as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 2, 2022